Order granting defendant’s motion, under rule 103 of the Rules of Civil Practice, to strike from the amended complaint subdivisions “ (c) ” and “ (d) ” of paragraph “ Twelfth ” and from paragraph “ Thirteenth ” the words “ that the property was employed for illegal enterprises,” *971reversed on the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs, with leave to defendant to answer within ten days from the entry of the order hereon. In our opinion the allegations struck out are relevant. Lazansky, P. J., Hagarty, Johnston, Adel and Close, JJ., concur.